949 N.E.2d 1289 (2011)
Marvin ERVIN, Appellant,
v.
STATE of Indiana, Appellee.
Nos. 49A05-1107-CR-347, 49A02-1002-CR-123.
Court of Appeals of Indiana.
July 13, 2011.

ORDER
MARGRET G. ROBB, Chief Judge.
On July 7, 2011, in Cause Number 49A02-1002-CR-123, the Indiana Supreme Court granted transfer of jurisdiction, vacated the opinion of the Court of Appeals, and remanded to this Court "so it may address Argument II." Ervin v. State, No. 49S02-1102-CR-88, Order filed (Ind. July 7, 2011).
Having reviewed the matter, the Court now FINDS AND ORDERS:
1. The Clerk of this Court is directed to:
a) assign a new Court of Appeals cause number to the appeal on remand;
b) place a docket entry in the newly assigned cause number noting the entry of the July 7, 2011 remand order as the initiating document in the appeal; and
c) indicate on the docket that the matter is transmitted as of July 8, 2011.
2. Further, the Clerk of this Court is directed to send a copy of this order to the parties, the trial court, the Clerk of the Marion Circuit and Superior Courts, to West/Thomson/Reuters, Lexis/Nexis, and all other sources to which orders, decisions, and opinions of this Court are sent.